Citation Nr: 1509999	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-27 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to an initial rating in excess of 20 percent for status post cervical repair x3 with scars, right shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active duty service from November 1984 to May 1988, August 2004 to May 2005, and January 2007 to May 2010. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a left shoulder condition and granted service connection for a right shoulder condition, and assigned a noncompensable disability evaluation. 

In a September 2011 Statement of the Case (SOC), the RO increased the disability rating for status post surgical repair x3 with scars, right shoulder from zero to 20 percent.

These matters were remanded in August 2014.  


FINDINGS OF FACT

1.  A left shoulder disability is not shown.

2.  The service-connected right shoulder disability is not manifested by limitation of motion to 25 degrees from side nor manifested by impairment of the humerus or ankylosis of the scapulohumeral articulation for any portion of the rating period on appeal.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a disability rating in excess of 20 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2010, a VCAA letter was issued to the Veteran with regard to his service connection claims.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the right shoulder issue in this case (entitlement to an initial increased rating) is a downstream issue from that of the award of service connection, another VCAA notice is not required.  The letter has clearly advised the Veteran of the evidence necessary to substantiate his claims.  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service treatment private records identified, and VA outpatient treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim of service connection or an initial increased rating for right shoulder disability.  

In June 2010, the Veteran underwent VA examination pertaining to the claimed left shoulder disability and an addendum opinion was proffered in December 2014.  In November 2014, the Veteran underwent another examination pertaining to the left shoulder.  There is no argument or indication that the examinations or opinions are inadequate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In June 2010 and November 2014, the Veteran underwent examinations to assess the severity of his right shoulder; an addendum to the June 2014 examination was proffered in December 2014.  Collectively, the examination reports are thorough and contain sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service connection

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for a left shoulder disability that he claims is secondary to his service-connected right shoulder disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

While service treatment records are replete with treatment and diagnosis related to the right shoulder, the records are negative for any complaints or treatment related to the left shoulder.

At the June 2010 VA examination, the Veteran reported a history related to the right shoulder but did not report a history related to the left shoulder.  On physical examination, range of motion of the left shoulder was normal.  The examiner found that there was no current pathology identified on physical examination to render a diagnosis for the left shoulder.

At the March 2011 RO Informal Conference, the Veteran reported that he had undergone treatment for his left shoulder in March 2011 at the Asheville VA Medical Center.  

Post-service treatment records do not reflect any complaints, treatment, or diagnoses referable to the left shoulder.  Treatment records from the Asheville VAMC dated in March 2011 are of record and do not reflect any treatment pertaining to the left shoulder.  His left shoulder was examined; however, there were no abnormalities detected.  See 10/05/2011 VBMS entry, Medical Records - Private at 13-14.  He was seen for consultation related to his right shoulder.  

The November 2014 VA examination reflects normal findings pertaining to the left shoulder.  

In a December 2014 VA addendum opinion, the VA examiner stated that there was no left shoulder diagnosis and that his service treatment records did not show complaints, treatment or a diagnosis of the left shoulder.

While acknowledging the Veteran's assertions that he has a left shoulder condition due to service and/or his right shoulder disability, the Board finds that the preponderance of the evidence is against a finding of a chronic left shoulder disability at any time during the claim period.  The Veteran has not submitted any post-service medical evidence reflecting treatment for or a diagnosis of a left shoulder disability, and as detailed above, the VA examination of record does not reflect a chronic left shoulder disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of a chronic left shoulder disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer at 225.  Without competent evidence of a chronic left shoulder disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a left shoulder disability that is due to service.  In this capacity, the Board finds him competent to attest to any symptomatology associated with his left shoulder, and the Board finds his assertions of any pain to be credible.  However, he is not competent to provide an opinion of a current disability.  The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, none of these criteria have been met here.

As previously discussed, the treatment records on file are negative for objective findings of a chronic left shoulder disability.  The Veteran's contentions of a chronic disability are outweighed by the lack of objective clinical findings. 

In the absence of a diagnosed chronic disability associated with the left shoulder, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for left shoulder disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Initial increased rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination report in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The evidence of record reflects that the Veteran is right-handed.

The Veteran's right shoulder disability has been rated 20 percent disabling, pursuant to Diagnostic Code 5201, limitation of motion of the arm.  

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 

Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent evaluation for the major side and limitation of motion at shoulder level contemplates a 20 percent evaluation for both the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the major arm; a 30 percent rating is warranted when there is marked deformity of the major arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor/major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted for the major arm when there are frequent episodes and guarding of all arm movements.  For fibrous union of the minor arm a 50 percent rating is assigned for the major arm.  A 60 percent rating is warranted for nonunion (false flail joint) of the major arm.  A 80 percent rating is warranted for loss of head of (flail shoulder) for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula of the major arm, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board finds that a higher rating is not warranted for the Veteran's right shoulder disability.  The subjective complaints of the Veteran and objective findings reflected in VA outpatient treatment records and VA examination reports do not warrant a disability rating in excess of 20 percent.  

Limitation of motion to 25 degrees from the side is not shown, thus a 30 percent rating is not warranted under Diagnostic Code 5201.  Specifically, the June 2010 VA examination reflects flexion to 110 degrees, abduction to 100 degrees, internal rotation to 45 degrees, and normal external rotation.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  A February 2011 private evaluation reflects flexion to 100 degrees and abduction to 80 degrees.  See 02/22/2011 VBMS entry, Medical Records: Medical Treatment Record at 17.  A March 2011 private evaluation reflects active forward elevation to 90 degrees actively, passively to 160 degrees; abduction to 60 degrees actively, passively to 90 degrees; internal rotation to 15 degrees; and external rotation to 30 degrees actively, and 50 degrees passively.  See 10/05/2011 VBMS entry, Medical Records - Private at 13-14.  The November 2014 VA examination reflects flexion to 90 degrees; abduction to 80 degrees; external rotation to 30 degrees; and internal rotation to 15 degrees.  Based on private and VA evaluations, while it is clear that the Veteran experiences limitation of motion of the right shoulder, limitation of motion to midway between side and shoulder level is not shown, thus a 30 percent rating is not warranted pursuant to Diagnostic Code 5201.  

A higher rating is not warranted per Diagnostic Code 5202 as a fibrous union or nonunion of the humerus is not shown.  Likewise, ankylosis of the scapulohumeral articulation is also not shown thus a higher rating is warranted per Diagnostic Code 5200.  

Considering the DeLuca factors and the evidence of record, the Board finds that the current 20 percent rating adequately compensates the Veteran for any functional loss due to pain affecting the shoulder.  DeLuca, 8 Vet. App. at 204-7.  Such rating compensates him for limitations with lifting overhead and pushing and pulling.  See November 2014 VA examination report.  The June 2010 VA examiner commented that pain, weakness, lack of endurance, fatigue or incoordination does not impact further on the range of motion after repetitive use.  The November 2014 VA examiner specifically commented that pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  

The Board has considered whether there are other applicable diagnostic codes which would provide the Veteran with a higher rating based on his symptoms but finds that there are not. 

Thus, the Board concludes that a higher rating is not warranted for the right shoulder disability.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the service-connected right shoulder disability is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board notes that the issue of entitlement a total disability rating based on individual unemployability (TDIU) has not been raised based on the current record.  In Rice v Shinseki, 22 Vet App 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  There is no indication that the Veteran is unemployed as a result of his service-connected disabilities.  Thus, entitlement to a TDIU is not warranted at this juncture.  


ORDER

Entitlement to service connection for left shoulder disability is denied.

Entitlement to a disability rating in excess of 20 percent for status post cervical repair x3 with scars, right shoulder, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


